     Case 2:20-cv-00359 Document 14 Filed 07/30/21 Page 1 of 3 PageID #: 672




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


SHELLEY DAWN HOLSTINE,

             Plaintiff,

v.                                   Civil Action No. 2:20-cv-00359

ANDREW M. SAUL,
Commissioner of Social Security, 1

             Defendant.


                       MEMORANDUM OPINION AND ORDER


             Pending are the plaintiff’s and the Commissioner’s

cross-requests for judgment on the pleadings, filed respectively

on March 8 and April 6, 2021 (ECF Nos. 11 and 12).             This action

was previously referred to Cheryl A. Eifert, United States

Magistrate Judge, who submitted her Proposed Findings and

Recommendation (“PF&R”) pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) on July 9, 2021 (ECF No. 13).


             In the PF&R, the Magistrate Judge recommends that the

court reverse the Commissioner’s final decision and remand the


1 The court recognizes there may be some dispute whether Kilolo
Kijakazi has succeeded Andrew Saul as the acting Commissioner of
Social Security. The court has no occasion to address this
dispute. Insofar as Ms. Kijakazi has succeeded Mr. Saul, she is
automatically substituted. See Fed. R. Civ. P. 25(d).

                                       1
  Case 2:20-cv-00359 Document 14 Filed 07/30/21 Page 2 of 3 PageID #: 673




claim for further proceedings pursuant to the fourth sentence of

42 U.S.C. § 405(g).    See ECF No. 13 at 1-2, 29, 38.         The

Magistrate Judge explains in detail how the decision of the

administrative law judge (“ALJ”) to deny the plaintiff’s

application for supplemental security income under Title XVI of

the Social Security Act contained insufficient assessment of the

plaintiff’s residual functional capacity (“RFC”), which the ALJ

employed in analyzing steps four and five of the disability

determination.   See id. at 20-38.      In particular, the ALJ did

not properly explain and reconcile conflicting evidence

regarding the plaintiff’s manipulative impairments, address the

plaintiff’s claims or evidence regarding back and lower-

extremity impairments, or explain the connection between the

plaintiff’s mental impairments and the ALJ’s RFC restrictions.

See id. at 20-35.    Neither plaintiff nor the Commissioner has

filed objections to the PF&R, thereby waiving de novo review by

this court.   See Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005).


          Accordingly, it is ORDERED that:


     1.   the PF&R (ECF No. 13) be, and it hereby is, adopted by

          the court and incorporated herein;




                                    2
  Case 2:20-cv-00359 Document 14 Filed 07/30/21 Page 3 of 3 PageID #: 674




     2.   the Commissioner’s request for judgment on the

          pleadings (ECF No. 12) be, and it hereby is, denied;


     3.   the plaintiff’s request for judgment on the pleadings

          (ECF No. 11) be, and it hereby is, granted to the

          extent it requests a remand to the Commissioner for

          further proceedings consistent with the PF&R;


     4.   the final decision of the Commissioner be, and it

          hereby is, reversed and this claim be, and it hereby

          is, remanded to the Commissioner for further

          proceedings pursuant to the fourth sentence of 42

          U.S.C. § 405(g) and consistent with the PF&R; and


     5.   this civil action be, and herby it is, dismissed and

          removed from court’s docket.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the Magistrate Judge.


                                        ENTER: July 30, 2021




                                    3
